In a proceeding pursuant to article 78 of the CPLR to review appellants’ determination dated July 5, 1972, (1) denying petitioner tenure as a teacher in appellants’ employ and (2) terminating his employment, the appeal is from a judgment of the Supreme Court, Nassau County, dated December 4, 1972, which annulled the determination, reinstated him, effective September 1, 1972, and directed that all moneys and salary due him from September 1, 1972 shall be paid to him on or before December 15, 1972, with interest from September 1, 1972. Judgment modified, on the law, by adding a decretal paragraph thereto permitting appellants to offset any moneys earned by petitioner during the period between the effective date of his discharge and the effective date of his reinstatement. As so modified, judgment affirmed, without costs, and matter remitted to Special Term for proceedings not inconsistent herewith. In our opinion, appellants are entitled to offset any moneys earned by petitioner during the period in which the termination of his employment was in effect. Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.